EXHIBIT 10.14

AMENDMENT NO. 1

TO

EMPLOYMENT LETTER AGREEMENT

This Amendment No. 1 is made effective as of January 28, 2007, and modifies and
amends the Employment Letter Agreement dated May 2, 2005 (“Agreement”) between
NewPage Corporation (“Company”) and James C. Tyrone (“Executive”). Terms defined
in the Agreement have the same meaning when used in this Amendment unless
otherwise indicated. For good and valuable consideration, the receipt and
sufficiency of which is acknowledged, Company and Executive agree as follows:

 

1. Section 2(c) of the Agreement is amended in its entirety to read as follows:

“(c) Annual Bonus. For performance periods during the Term, Executive will be
entitled to participate in the NewPage Corporation management incentive or bonus
plan or plans approved annually by the Board of Directors of the Company (the
“Annual Incentive Plan”). Executive’s target bonus will be 65% of Base Salary
for achieving targets set annually pursuant to the terms the Annual Incentive
Plan. Each annual bonus (“Annual Bonus”) will be paid on or before March 15th of
the year following the tax year in which the relevant services required for
payment have been performed. There will be no cap on the amount of any Annual
Bonus.”

 

2. Except as modified by this Amendment, the Agreement remains in full force and
effect.

 

Company:   Executive: NewPage Corporation   By:  

/s/ Mark A. Suwyn

 

/s/ James C. Tyrone

    James C. Tyrone Title:   Chairman and CEO  